Exhibit 10.1

 

Picture 1 [cbtx20170930ex1012d8615001.jpg]

 

LOAN AGREEMENT

 

 

Between

 

CBTX, INC.

 

FROST BANK

9 Greenway Plaza, Suite 110

 

P.O. Box 1600

Houston, Texas 77046

and

San Antonio, Texas 78296

 

THIS LOAN AGREEMENT (this “Agreement”), dated as of December 13, 2017, will
serve to set forth the terms of the financing transaction by and between CBTX,
INC., a Texas corporation (“Borrower”), and FROST BANK, a Texas state bank
(“Lender”).

RECITALS:

WHEREAS, Borrower has requested that Lender make a loan to Borrower in the
original principal amount of THIRTY MILLION AND NO/100 DOLLARS  ($30,000,000.00)
(the “Loan”), which evidenced by that certain Revolving Promissory Note dated of
even date herewith (the “Note”), by Borrower and payable to the order of Lender;
and

WHEREAS, Lender is willing to make the Loan to Borrower on the terms and subject
to the conditions and covenants set forth herein.

NOW, THEREFORE, subject to all terms, conditions and covenants hereinafter set
forth and in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1       Definitions. The terms defined in this Article I (except as otherwise
expressly provided in this Agreement) for all purposes shall have the following
meanings:

“Average Assets” means the average of the assets most recently reported by a
bank to its regulatory authorities calculated in accordance with regulatory
accounting principles consistently applied.

“Bank” means COMMUNITYBANK, OF TEXAS, N.A., a national banking association whose
principal place of business is 5999 Delaware Street, Beaumont, Texas 77706, and
all other banks and financial institutions whether chartered by the federal
government or any state, which are acquired after the Closing Date by Borrower
or its Subsidiaries with proceeds of the Loan evidenced by the Note.

“Business Day” means any week day on which Lender is open for transaction of its
general banking business.

“Call Report” means the FFIEC Consolidated Reports of Condition and Income.

 

 



CBTX, Inc.
Loan Agreement

 

 

 

--------------------------------------------------------------------------------

 



“Closing Date” means the date this Agreement is executed by all parties hereto,
which shall be the day and year first written above unless otherwise indicated.
The closing shall take place at such place as the parties may mutually agree.

“EBITDA” means the Net Income before taxes, interest expense, depreciation,
depletion, obsolescence and amortization of property (including goodwill and
other intangibles), excluding extraordinary gains and extraordinary losses
approved in writing by Lender, all determined in accordance with GAAP.

“Equity Capital” means the sum of (i) preferred stock; (ii) common stock; (iii)
capital surplus; (iv) retained earnings; and (v) accumulated other comprehensive
income, all as determined by regulatory accounting principles consistently
applied.

“Event of Default” means any event specified in Section 6.1 of this Agreement,
provided that any requirement in connection with such event for the giving of
notice or lapse of time or any other condition has been satisfied.

“Fed Funds” means overnight borrowings between the Bank and other financial
institutions maintaining funds at the Federal Reserve Banks.

“FHLB” means the Federal Home Loan Bank of Dallas.

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a “consistent basis” when the accounting principles
observed in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.

“Highest Lawful Rate” means the maximum rate of nonusurious interest allowed
from time to time by Law. In no event shall Chapter 346 of the Texas Finance
Code (which regulates certain revolving loan accounts and revolving tri-party
accounts) apply to this Loan. To the extent that Chapter 303 of the Texas
Finance Code is applicable to this Loan, the “weekly ceiling” specified in such
article is the applicable ceiling; provided, that, if any applicable Law permits
greater interest, the Law permitting the greatest interest shall apply.

“Law” and “Laws” means all statutes, laws, ordinances, regulations, orders,
writs, injunctions or decrees of the United States, any state or commonwealth,
any municipality or Tribunal.

“Loan Documents” means this Agreement, the Note, the Security Instruments, and
all instruments or documents executed and delivered pursuant to or in connection
with the Loan, this Agreement and any future amendments hereto, and all renewals
and extensions thereof.

“Net Income” means that amount of income remaining after deducting expenses
(including provision for loan and lease losses) and payments of all taxes
incurred on said income and after deducting securities transactions, all as
calculated in accordance with GAAP.





 

 

 

CBTX, Inc.
Loan Agreement

2

 

 

--------------------------------------------------------------------------------

 



“Non-Performing Assets” means loans on nonaccrual, loans on which the interest
rate has been reduced other than to reflect the then prevailing market interest
rates, or reduced pursuant to their expressed terms, loans which have been past
due for ninety (90) days or more (specifically excluding all performing
bankruptcy mortgages) and one hundred percent (100%) of Other Real Estate.

“Obligations” means the outstanding principal amounts of the Loan and interest
accrued thereon, and any and all other indebtedness, liabilities and obligations
whatsoever of Borrower to Lender under the Note and/or the Security Instruments
and all renewals, modifications and extensions thereof, plus interest accruing
on any of the foregoing and all attorneys’ fees and costs incurred in the
enforcement of any of the foregoing.

“Other Real Estate” means the real property owned by Bank as a result of
foreclosure, deeds in lieu of foreclosure, or judicial process, or received as
partial payment of a note, specifically excluding real estate occupied by Bank
in the conduct of its ordinary course of business.

“Person” means any individual, firm, corporation, association, partnership,
joint venture, trust or other entity, or Tribunal.

“Security Instruments” means any documents securing the Obligations, including,
without limitation, that certain Pledge and Security Agreement dated of even
date herewith, by and between Borrower and Lender, securing repayment of the
Obligations.

“Standardized Total Risk-Weighted Assets” has the meaning ascribed to it in 12
C.F.R. § 3.2.

“Subsidiary” means any corporation or bank of which more than fifty percent
(50%) of the issued and outstanding securities having ordinary voting power for
the election of a majority of directors is owned or controlled, directly or
indirectly, by Borrower, by Borrower with one or more Subsidiaries, or by just
one or more Subsidiaries.

“Tax” and “Taxes” means all taxes, assessments, fees, or other charges from time
to time or at any time imposed by any Laws or by any Tribunal.

“Texas Ratio” means the ratio of Non-Performing Assets to Equity Capital plus
reserves for loan losses.

“Total Assets” means the Bank’s total assets (as reported on line item 12,
section RCON2170 in Schedule RC of the Bank’s Call Report).

“Total Capital” has the meaning ascribed to it in 12 C.F.R. § 3.2.

“Total Capital Ratio” means the ratio of the Bank’s (i) Total Capital (as
reported in its Call Report under Schedule RC-R, section RCOA3792); to (ii)
Standardized Total Risk-Weighted Assets (as reported in its Call Report under
Schedule RC-R, section RCOAA223).





 

 

 

CBTX, Inc.
Loan Agreement

3

 

 

--------------------------------------------------------------------------------

 



“Tribunal” means any state, commonwealth, federal, foreign, territorial,
regulatory, or other court or governmental department, commission, board,
bureau, agency or instrumentality.

1.2       Other Definitional Provisions. All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined. The words “hereof,”  “herein,” and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Unless otherwise specified, all
Article and Section references pertain to this Agreement. All accounting terms
not specifically defined herein shall be construed in accordance with GAAP.

ARTICLE II

LOAN, SECURITY AND CONDITIONS PRECEDENT

2.1       The Loan. Subject to the terms and conditions of this Agreement,
Lender agrees to make the Loan to Borrower which shall be for the purpose of (i)
financing acquisitions; and (ii) other general corporate purposes, including
capital augmentation. The Loan shall be structured as a revolving line of credit
for a period of twelve (12) months, beginning on the Closing Date; thereafter
Borrower shall not be permitted to make further draws on the Loan and the
outstanding balance shall amortize over a period of sixty (60) months.

2.2       The Note. The obligation of Borrower to pay the Loan shall be
evidenced by the Note executed by Borrower and payable to the order of Lender,
in the original principal amount of $30,000,000.00 bearing interest at the
variable rate set forth in the Note. The Borrower shall pay principal and
interest in accordance with the terms of the Note, with the maturity date being
as set forth in the Note.

2.3       Security for the Loan. Any and all property which may hereafter be
delivered to secure the Obligations shall be referred to herein as “Collateral.”
The Loan shall be secured by the Collateral described in the Security
Instruments, including, inter alia, one hundred percent (100%) of the issued and
outstanding shares of capital stock of the Bank.

2.4       Conditions Precedent to Closing. The obligation of Lender to make the
Loan shall be subject to the following conditions:

(a)        Loan Documents.  The Note and the other Loan Documents shall be duly
executed by Borrower.

(b)        Resolutions. Lender shall have received corporate resolutions of the
Board of Directors of Borrower, certified by the Secretary or Assistant
Secretary of Borrower, which resolutions authorize the execution, delivery and
performance by Borrower of this Agreement and the other Loan Documents. Included
in said resolutions or by separate document, the Lender shall receive a
certificate of incumbency certified by the Secretary or Assistant Secretary of
Borrower certifying the names of each officer authorized to execute this
Agreement and the other Loan Documents on behalf of Borrower, together with
specimen signatures of such officers.

(c)        Certificate of Formation. Lender shall have received Borrower’s
Certificate of Formation, and all amendments thereto (as amended, the
“Certificate of





 

 

 

CBTX, Inc.
Loan Agreement

4

 

 

--------------------------------------------------------------------------------

 



Formation”), certified to be true and correct by the Secretary of Borrower, and
the Articles of Association, and all amendments thereto, of the Bank.

(d)        Bylaws. Lender shall have received Borrower’s Bylaws, and all
amendments thereto (as amended, the “Bylaws”), certified to be true and correct
by the Secretary of Borrower, and the Bylaws, and all amendments thereto, of the
Bank.

(e)        Government Certificates. Lender shall have received Certificates of
Account Status and Existence for Borrower and the Bank, issued by the
appropriate government authorities.

(f)        Payoff of Indebtedness. Borrower shall have paid all amounts of
principal and accrued and unpaid interest, and any other amounts owing, on that
certain loan from Lender evidenced by Promissory Note number 9001 in the
original principal amount of $31,000,000.00.

(g)        Financial Statements. Borrower and its Subsidiaries shall have each
delivered to Lender such financial statements as shall have been requested by
Lender, in form and substance satisfactory to Lender, in its sole discretion.

(h)        Fees. Borrower shall pay a $15,000.00 loan origination fee to Lender
plus all fees incurred by Lender in connection with the Loan, including without
limitation, Lender’s attorneys’ fees.

(i)         Additional Papers. Borrower shall have delivered to Lender such
other documents, records, instruments, papers, opinions, and reports, as shall
have been requested by Lender, to evidence the status or organization or
authority of Borrower or to evidence or secure payment of the Obligations, all
in form satisfactory to Lender and its counsel.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce Lender to enter into this Agreement and upon which Lender has relied
in entering into this Agreement and consummating the transactions herein
described, Borrower represents and warrants to Lender as follows:

3.1       Organization of Borrower. Borrower is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Texas.
Borrower is duly authorized, qualified under all applicable Laws to conduct its
businesses as presently conducted. Borrower has full power, capacity, authority
and legal right to conduct the businesses in which it does now, and propose to,
engage; and Borrower has full power, capacity, authority and legal right to
execute and deliver and to perform and observe the provisions of this Agreement,
and the other Loan Documents, to which it is a party, all of which have been
duly authorized and approved by all necessary corporate action of Borrower.

3.2       Litigation. No action, suit or proceeding against or affecting
Borrower or any Subsidiary is known to be pending, or to the knowledge of
Borrower threatened, in any court or before any governmental agency or
department, which, if adversely determined, could result in a final judgment or
liability of a material amount not fully covered by insurance, or which may





 

 

 

CBTX, Inc.
Loan Agreement

5

 

 

--------------------------------------------------------------------------------

 



result in any material adverse change in the business, or in the condition,
financial or otherwise, of Borrower or any Subsidiary.  There are no outstanding
judgments against Borrower or any Subsidiary.

3.3       Compliance With Other Instruments. To the knowledge of Borrower, (i)
there is no default in the performance of any material obligation, covenant, or
condition contained in any agreement to which Borrower is a party which has not
been waived in writing to which such obligation, covenant or condition is owed;
(ii) neither Borrower nor any Subsidiary is in material default with respect to
any Law of any Tribunal; and (iii) the execution, delivery and performance of
this Agreement, the Note and the other Loan Documents by Borrower will not
violate the provisions of any Law applicable to Borrower, Borrower’s Certificate
of Formation or Bylaws, or any order or regulation of any governmental authority
to which the Borrower is subject will not conflict with or result in a material
breach of any of the terms of any agreement or instrument to which Borrower is a
party or by which Borrower is bound, or constitute a default thereunder, or
result in the creation of a lien, charge, or encumbrance of any nature upon any
of Borrower’s properties or assets.

3.4       No Default. No Event of Default specified in ARTICLE VI has occurred
and is continuing.

3.5       Corporate Authorization. Borrower’s Board of Directors has duly
authorized the execution and delivery of this Agreement and the other Loan
Documents to which it is a party and the performance of their respective terms
and no consent of the stockholders of Borrower or any other Person is a
prerequisite thereto or if a prerequisite thereto, the same has been duly
obtained. This Agreement and all other Loan Documents are valid, binding, and
enforceable obligations of Borrower in accordance with their respective terms.

3.6       Disclosure. Neither this Agreement nor any other document,
certificate, Loan Document or statement furnished to Lender by or on behalf of
Borrower in connection herewith is known to contain any untrue statement of a
material fact or, to the knowledge of Borrower, omits to state a material fact
necessary in order to make the statements contained herein and therein not
misleading.

3.7       Federal Reserve Board Regulations. Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation G, T, U, or X of the Board of Governors of the Federal
Reserve System) and no part of the proceeds of the Loan will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock except as otherwise disclosed in writing
to Lender. Neither Borrower nor any agent acting on its behalf has taken or will
take any action which might cause Borrower’s execution of this Agreement to
violate any regulation of the Board of Governors of the Federal Reserve System
or to violate the Securities Act of 1933, as amended, or the Securities Exchange
Act of 1934, as amended.

3.8       Stock and Stock Agreements. Neither Borrower nor any Subsidiary has
any class or series of capital stock issued and outstanding other than common
stock. Further, Borrower has furnished to Lender copies of all buy-sell
agreements, stock redemption





 

 

 

CBTX, Inc.
Loan Agreement

6

 

 

--------------------------------------------------------------------------------

 



agreements, voting trust agreements and all other agreements and contracts
involving the stock of Borrower and/or each of its Subsidiaries to which
Borrower or any Subsidiary is a party and there are not now any agreements or
terms of any agreements to which Borrower or any Subsidiary is a party which
alter, impair, affect or abrogate the rights of Lender or the Obligations of
Borrower under this Agreement or any other Loan Document.

3.9       Financial Statements. The consolidated financial statements of
Borrower, dated as of December 31, 2016, and furnished to Lender, were prepared
in accordance with regulatory accounting principles or GAAP, as indicated upon
such statements, and such statements fairly present, as appropriate, the
consolidated financial conditions and the results of operations of Borrower as
of, and for the portion of the fiscal year ending on, the date or dates thereof.
There were no material adverse events or liabilities, direct or indirect, fixed
or contingent, of Borrower as of the date or dates of such financial statements
and known to Borrower, which are not reflected therein or in the notes thereto.
Except for transactions directly related to, or specifically contemplated by,
the Loan Documents and transactions heretofore disclosed in writing to Lender,
there have been no material adverse changes in the respective financial
conditions of Borrower and/or its Subsidiaries from those shown in such
financial statements between such date or dates and the date hereof.

3.10     Taxes. All federal, state, foreign, and other Tax returns of Borrower
and each Subsidiary required to be filed have been filed, and all federal,
state, foreign, and Taxes are shown thereon as owing have been paid. Borrower
does not know of any pending audit or investigation of Borrower and/or any
Subsidiary with any taxing authority.

3.11     Title to Assets. Borrower owns one hundred percent (100%) of the issued
and outstanding capital stock of the Bank, free of any lien or claim or any
right or option on the part of any third person to purchase or otherwise acquire
such assets or any part thereof. Borrower shall not grant any lien or claim on
its assets to a third party without the prior written consent of Lender.

3.12     Use of Loan Proceeds.  All Loan proceeds or funds furnished by Lender
to Borrower pursuant to this Agreement shall be used solely for the purpose
specified in ARTICLE II of this Agreement.

ARTICLE IV

AFFIRMATIVE COVENANTS

While any part of the Obligations remains unpaid and unless otherwise waived in
writing by Lender, Borrower covenants as follows:

4.1       Accounts, Reports and Other Information. Borrower shall, and shall
cause each Subsidiary to, maintain a standard system of accounting in accordance
with regulatory accounting principles or GAAP, as applicable, and Borrower shall
furnish to Lender the following:

(a)        Quarterly Information. As soon as available, but no more than sixty
(60) days after the end of each fiscal quarter, (i) internally prepared interim
financial statements for





 

 

 

CBTX, Inc.
Loan Agreement

7

 

 

--------------------------------------------------------------------------------

 



the immediately preceding fiscal quarter, including copies of Borrower’s FR Y-9C
and FR Y9LP submitted to the Board of Governors of the Federal Reserve System;
(ii) a certificate delivered by an executive officer of Borrower to Lender
setting forth the information required to establish whether Borrower and its
Subsidiaries were in compliance with the financial covenants and ratios set
forth in ARTICLES IV and V hereof during the period covered and that signer or
signers have reviewed the relevant terms in this Agreement and have made, or
caused to be made under their supervision, a review of the transactions of
Borrower from the beginning of the accounting period covered by the financial
statements being delivered therewith to the date of the certificate and that
such review has not disclosed any Event of Default, or material violation or
breach in the due observance of any covenant, agreement or provision of this
Agreement; and (iii) such other information as Lender shall reasonably request.

(b)        Annual Information. As soon as available, but no more than one
hundred twenty (120) days after the end of each fiscal year (i) an opinion by an
independent certified public accountant selected by Borrower, which opinion
shall state that said consolidated financial statements included therein have
been prepared in accordance with GAAP and that such accountant’s audit of such
financial statements has been made in accordance with generally accepted
auditing standards and that said financial statements present fairly the
consolidated financial condition of Borrower and the results of its operations;
and (ii) such other information as Lender may reasonably request.

(c)        Other Reports and Information. As soon as available, copies of all
other financial and other statements, reports, correspondence, notices and
information of Borrower and each Subsidiary as may be requested, in form and
substance reasonably satisfactory to Lender. Borrower shall add Lender to its
shareholder mailing list which will allow it to receive copies of correspondence
with its shareholders, including, but not limited to, all of Borrower’s annual
reports.

4.2       Existence. Borrower shall, and shall cause each of its Subsidiaries
to, maintain their respective existence as they presently exist, and all of
their respective privileges, franchises, agreements, qualifications and rights
that are necessary or desirable in the ordinary course of business; and Borrower
shall, and shall cause each of its Subsidiaries to, maintain and preserve their
respective good standing with all Tribunals.

4.3       Observance of Terms. Borrower shall (i) pay the principal and interest
on the Loan in accordance with the terms of the Note and the other Loan
Documents; and (ii) observe, perform, and comply with every covenant, term and
condition herein expressed or implied on the part of Borrower to be observed,
performed or complied with.

4.4       Compliance With Applicable Laws. Borrower shall, and shall cause each
Subsidiary to, comply in all material respects with all applicable Laws of any
Tribunal.

4.5       Inspection. Upon prior reasonable notice and at the convenience of the
Borrower, the Borrower shall, and shall cause each Subsidiary to, permit an
officer in the Correspondent Banking Department of Lender to visit, review
and/or inspect any of its properties and assets at any reasonable time and to
examine all books of account, records, reports, examinations and other papers
(subject to applicable confidentiality requirements), to make copies therefrom
at the





 

 

 

CBTX, Inc.
Loan Agreement

8

 

 

--------------------------------------------------------------------------------

 



expense of Borrower, and to discuss the affairs, finances and accounts of
Borrower and each Subsidiary with their respective employees and officers at all
such reasonable times and as often as may be reasonably requested.

4.6       Change. Borrower shall promptly notify Lender of (i) all litigation
affecting Borrower or any Subsidiary which is not (in the reasonable judgment of
Borrower) adequately covered by insurance and which could have a material
adverse effect on the financial condition or operations of the Borrower; and
(ii) any other matter which could have a material adverse effect on the
financial condition or operations of Borrower or any Subsidiary.

4.7       Payment of Taxes. Borrower shall, and shall cause each of its
Subsidiaries to, pay all lawful Taxes imposed upon them or upon their income or
profits or upon any of their property before the same shall be delinquent;
provided, however, that neither Borrower nor any Subsidiary shall be required to
pay and discharge any such Taxes (i) so long as the validity thereof shall be
contested in good faith by appropriate proceedings diligently pursued and such
liable party shall set aside on its books adequate reserves with respect thereto
and shall pay any such Taxes before any of its property shall be sold to satisfy
any lien which has attached as a security therefor; and (ii) if Lender has been
notified of such proceedings.

4.8       Insurance. Borrower shall, and shall cause each Subsidiary to, keep
all property of a character usually insured by Persons engaged in the same or
similar businesses, adequately insured by financially sound and reputable
insurers, and shall furnish Lender evidence of such insurance immediately upon
request in form satisfactory to Lender.

4.9       Compliance with ERISA. Borrower shall, and shall cause each Subsidiary
to, comply, as applicable, in all material respects, with the provisions of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
furnish to Lender, upon Lender's request, such information concerning any plan
of Borrower or any Subsidiary subject to ERISA as may be reasonably requested.
Borrower shall for itself, and on behalf of each Subsidiary, notify Lender
immediately of any fact or action arising in connection with any plan which
might constitute grounds for the termination thereof by the Pension Benefit
Guaranty Corporation or for the appointment by the appropriate United States
district court of a trustee or administrator for such plan.

4.10     Financial Condition. Subject to the provisions of ARTICLE V hereof,
Borrower shall cause each of its Subsidiaries to maintain the ratios of loans to
deposits, loan loss reserves and liquidity at percentages acceptable to all
Tribunals having jurisdiction over such Subsidiaries.

4.11     Maintenance of Priority of Liens. Borrower shall, and shall cause each
Subsidiary to, perform such acts and shall duly authorize, execute, acknowledge,
deliver, file, and record such additional assignments, security agreements, and
other agreements, documents, instruments, and certificates as Lender may deem
reasonably necessary or appropriate in order to perfect and maintain any and all
security interests created in favor of Lender in the Security Instruments.





 

 

 

CBTX, Inc.
Loan Agreement

9

 

 

--------------------------------------------------------------------------------

 



4.12     FDIC Insurance. Borrower shall cause each Subsidiary to maintain
federal deposit insurance and to be a member of the Federal Deposit Insurance
Corporation.

4.13     Notices. Borrower shall, and shall cause each Subsidiary to, promptly
notify Lender of (i) the occurrence of an Event of Default, or of any event that
with notice or lapse of time or both would or in the reasonable  judgment of
Borrower could, cause or result in an Event of Default; (ii) the commencement of
any action, suit, or proceeding against Borrower or any Subsidiary that might in
the reasonable judgment of Borrower have a material adverse effect on the
business, financial condition, or operations of Borrower or any Subsidiary; and
(iii) any other matter that might in the reasonable judgment of Borrower have a
material adverse effect on the business, financial condition, or operations of
Borrower or any Subsidiary.

ARTICLE V

NEGATIVE COVENANTS

While any part of the Obligations remains unpaid and unless waived in writing by
Lender:

5.1       Tangible Net Worth. Borrower shall maintain a Tangible Net Worth of
not less than $240,000,000.00, to be tested on a quarterly basis, as of the end
of each fiscal quarter. For purposes of this covenant, “Tangible Net Worth”
means (i) total assets; (ii) less intangible assets; (iii) less total
liabilities; (iv) plus subordinated debt.

5.2       Debt Service Coverage Ratio.  Borrower shall maintain a ratio of Cash
Flow to Debt Service of not less than 1.25 to 1.00, to be tested on a quarterly
basis, as of the end of each fiscal quarter, and shall measure the immediately
preceding four (4) fiscal quarters (each a “Measurement Period”). For purposes
of this covenant, “Cash Flow” means (i) Net Income; (ii) plus depreciation;
(iii) plus amortization; (iv) plus interest expense; and “Debt Service” means
interest expense plus scheduled principal payments corresponding to the
Measurement Period.

5.3       Texas Ratio. Borrower shall not permit the Texas Ratio of the Bank to
at any time exceed fifteen percent (15.00%), to be calculated on a quarterly
basis, at the end of each fiscal quarter.

5.4       Total Capital Ratio. Borrower shall not permit the Total Capital Ratio
of the Bank to at any time be less than twelve percent (12.00%), to be
calculated on a quarterly basis, at the end of each fiscal quarter.

5.5       Reserved.

5.6       Dividends. Upon the occurrence and during the continuation of an Event
of Default the Borrower shall not declare or pay any dividends, make any payment
on account of any class of the capital stock of Borrower now or hereafter
outstanding, or make any distribution of cash or property to holders of any
shares of such stock.

5.7       Business. Borrower and each Subsidiary shall not engage, directly or
indirectly, in any business other than the businesses permitted by statute and
the regulations of the appropriate governmental and regulatory agencies or
Tribunals.





 

 

 

CBTX, Inc.
Loan Agreement

10

 

 

--------------------------------------------------------------------------------

 



5.8       Negative Pledge, Disposition of Assets. Borrower shall not pledge,
assign, or otherwise transfer any capital stock of Bank or any other Subsidiary,
or any interest therein, to any other Person without the prior written consent
of the Lender. Borrower shall not, nor shall Borrower permit any Subsidiary to,
sell, lease, pledge, or otherwise dispose of their assets or investments, except
in the ordinary course of business and for full and fair consideration.

5.9       Limitation on Debt. Without the prior written consent of Lender,
Borrower shall not, and shall not allow any Subsidiary to, do any of the
following:

(a)        create, incur, assume, become liable in any manner in respect of, or
suffer to exist, any additional indebtedness after the Closing Date in excess of
$2,000,000.00, in the aggregate, not including the indebtedness evidenced by the
Loan Documents;

(b)        except as otherwise prohibited hereunder and under the other Loan
Documents, debt secured by a purchase money security interest;

(c)        incur any indebtedness consisting of Fed Funds purchased, repurchase
agreements, Federal Reserve borrowings or FHLB advances, in the aggregate, in
excess of fifteen percent (15%) of Total Assets; or

(d)        incur indebtedness under any floating rate cumulative trust preferred
securities in excess of $6,400,000 in the aggregate.

5.10     Prepayment of Debt. Borrower shall not, and shall not permit its
Subsidiaries to, prepay any indebtedness, other than the debt created under this
Agreement, or incurred in the ordinary course of business before the same
becomes due.

5.11     Acquisitions, Mergers, and Dissolutions. Borrower shall not, and
Borrower shall not permit any Subsidiary to, directly or indirectly, acquire all
or any substantial portion of the property, assets, or stock of, or interest in,
any Person, or merge or consolidate with any Person, or dissolve or liquidate
except in the ordinary course of business without notifying Lender within thirty
(30) days before the closing.

5.12     Issuance of Stock. No Subsidiary shall authorize or issue shares of
capital stock of any class, common or preferred, or any warrant, right or option
pertaining to its capital stock or issue any security convertible into capital
stock, except for any issued to Borrower by any Subsidiary.

ARTICLE VI

DEFAULT

6.1       Events of Default.  Each of the following shall be deemed an “Event of
Default”:

(a)        Failure by Borrower to pay or perform any part or component of the
Obligations, when due or declared due;

(b)        Any representation or warranty made or deemed made by Borrower or any
other Person in any Loan Documents, or in any certificate or financial or other
statement





 

 

 

CBTX, Inc.
Loan Agreement

11

 

 

--------------------------------------------------------------------------------

 



furnished at any time to Lender by or on behalf of Borrower shall be false,
misleading or erroneous in any material respect as of the date made, deemed
made, or furnished;

(c)        Failure to (i) observe, perform or comply with any of the covenants,
terms, or agreements contained in Sections 4.1(a), 4.1(b), 4.2, 4.3(i), 4.4,
4.5, 4.6, 4.7, 4.8, 4.10, 4.12, 4.13, 4.14 or Article V of this Agreement or
(ii) observe, perform or comply with any of the other covenants, terms or
agreements contained in this Agreement or any other Loan Document and such
failure shall remain unremedied for a period of thirty (30) days after the
occurrence thereof;

(d)        Failure by Borrower or any Subsidiary to pay any of its material
indebtedness as the same becomes due or within any applicable grace period
(other than indebtedness being actively contested in good faith and for which
adequate reserves have been established in accordance with generally accepted
accounting principles);

(e)        Borrower or any Subsidiary shall file a petition for bankruptcy,
liquidation or any answer seeking reorganization, rearrangement, readjustment of
its debts or for any other relief under any applicable bankruptcy, insolvency,
or similar act or law, now or hereafter existing, or any action consenting to,
approving of, or acquiescing in, any such petition or proceeding; or the
appointment by consent or acquiescence of, a receiver, trustee, liquidator, or
custodian for all or a substantial part of its property; or the making of an
assignment for the benefit of creditors; or the inability to pay its debts as
they mature; or take any corporate action to authorize any of the foregoing;

(f)        Filing of an involuntary petition against Borrower or any Subsidiary
seeking reorganization, rearrangement, readjustment or liquidation of its debts
or for any other relief under any applicable bankruptcy, insolvency or other
similar act or law, now or hereafter existing, or the involuntary appointment of
a receiver, trustee, liquidator or custodian of all or a substantial part of its
property, and such involuntary proceeding or appointment remains unvacated,
undismissed or unstayed for a period of ninety (90) days; or the issuance of a
writ of attachment, execution, sequestration or similar process against any part
of its property and same remains unbonded, undischarged, or undismissed for a
period of thirty (30) days from the date of notice; or

(g)        Final judgment for the payment of money shall be rendered against
Borrower or any Subsidiary and the same shall remain undischarged for a period
during which execution shall not be effectively stayed;

(h)        A change in control (as such or similar term is used in the Financial
Institutions Regulatory and Interest Rate Control Act) of any Subsidiary shall
occur, or action to change such control shall be commenced, without the prior
written consent of Lender;

(i)         This Agreement or any other Loan Document shall be declared null and
void or the validity or enforceability thereof shall be contested or challenged
by Borrower or any Subsidiary or Borrower shall deny that it has any further
liability or obligation under any of the Loan Documents;





 

 

 

CBTX, Inc.
Loan Agreement

12

 

 

--------------------------------------------------------------------------------

 



(j)         Receipt by any Subsidiary of a notice from the Federal Deposit
Insurance Corporation of intent to terminate status as an insured bank;

(k)        The filing by any Subsidiary of an application for relief pursuant to
section 13(c) of 13(i) of the Federal Deposit Insurance Act, as amended, or
similar relief from any Tribunal;

(l)         The filing by any Subsidiary of an application for capital
forbearance from any Tribunal; or

(m)       The filing or notice from any Tribunal of regulatory enforcement
action (including, without limitation, a cease and desist order, written
agreement, memorandum of understanding or board resolution) against the Borrower
or any Subsidiary.

6.2       Remedies Upon Default. Upon the occurrence of any Event of Default set
forth in Section 6.1, at the option of Lender, the obligation of Lender to
extend credit to Borrower pursuant hereto shall immediately terminate and the
principal of and interest accrued on the Note if not earlier demanded, shall be
immediately and automatically forthwith DEMANDED and due and payable without any
notice or demand of any kind, and the same shall be due and payable immediately
without any notice, presentment, acceleration, demand, protest, notice of
acceleration, notice of intent to accelerate, notice of intent to demand, notice
of protest or notice of any kind (except notice required by law which has not
been waived herein), all of which are hereby waived. Upon the occurrence of any
Event of Default, Lender may exercise all rights and remedies available to it in
law or in equity, under any Loan Document or otherwise.

ARTICLE VII

MISCELLANEOUS

7.1       Notices.  Unless otherwise provided herein, all notices, requests,
consents and demands shall be in writing and delivered in person or mailed,
postage prepaid, certified mail, return receipt requested, addressed as follows:

If intended for Borrower or any Subsidiary, to:

CBTX, Inc.

9 Greenway Plaza, Suite 110

Houston, Texas 77046

Attn: Robert R. Franklin, Jr.

If intended for Lender, to:

Frost Bank

P.O. Box 1600

San Antonio, Texas 78296

Attn: Travis Baughman

or to such other person or address as either party shall designate to the other
from time to time in writing forwarded in like manner. All such notices,
requests, consents and demands shall be





 

 

 

CBTX, Inc.
Loan Agreement

13

 

 

--------------------------------------------------------------------------------

 



deemed to have been given or made when delivered in person, or if mailed, when
deposited in the mail.

7.2       Place of Payment. All sums payable hereunder to Lender shall be paid
at Lender’s banking office at P.O. Box 1600, San Antonio, Texas 78296. If any
payment falls due on other than a Business Day, then such due date shall be
extended to the next succeeding Business Day, and such amount shall be payable
in respect to such extension.

7.3       Survival of Agreement. All covenants, agreements, representations and
warranties made in this Agreement shall survive the execution and delivery of
this Agreement in the making of the Loan. All statements contained in any
certificate or other instrument delivered by Borrower hereunder shall be deemed
to constitute representations and warranties made by Borrower.

7.4       No Waiver. No waiver or consent by Lender with respect to any act or
omission of Borrower or any Subsidiary on one occasion shall constitute a waiver
or consent with respect to any other act or omission by Borrower or any
Subsidiary on the same or any other occasion, and no failure on the part of
Lender to exercise and no delay in exercising any right hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise by Lender of any
right hereunder preclude any other or further right of exercise thereof or the
exercise of any other right. The rights and remedies provided for in this
Agreement and the other Loan Documents are cumulative and not exclusive of any
rights and remedies provided by Law.

7.5       Accounting Terms. All accounting and financial terms used herein, and
the compliance with each covenant herein which relates to financial matters,
shall be determined in accordance with regulatory accounting principles or GAAP.

7.6       Lender Not In Control. None of the covenants or other provisions
contained in the Agreement shall, or shall be deemed to, give Lender the right
or power to exercise control over the affairs and/or management of Borrower or
any Subsidiary, the power of Lender being limited to those rights generally
given to Lenders; provided that, if Lender becomes the owner of any stock or
other equity interest in Borrower or any Subsidiary whether through foreclosure
or otherwise, Lender shall be entitled to exercise such legal rights as it may
have by being an owner of such stock, or other equity interest in Borrower or
any Subsidiary.

7.7       Joint Venture, Partnership, Etc. None of the covenants or other
provisions contained in this Agreement shall, or shall be deemed to, constitute
or create a joint venture, partnership or any other association, affiliation, or
entity between Borrower or any Subsidiary and Lender.

7.8       Successors and Assigns. All covenants and agreements contained in this
Agreement and all other Loan Documents shall bind and inure to the benefit of
the respective successors and assigns of the parties hereto, except that neither
Borrower nor any Subsidiary may assign its rights herein, in whole or in part.

7.9       Expenses. Borrower agrees to reimburse Lender for its out-of-pocket
expenses, including reasonable attorneys' fees, in connection with the
negotiation, preparation,





 

 

 

CBTX, Inc.
Loan Agreement

14

 

 

--------------------------------------------------------------------------------

 



administration and enforcement of this Agreement or any of the Loan Documents,
making the Loan hereunder, and in connection with amendments, consents and
waivers hereunder.

7.10     Governing Law. THIS AGREEMENT, THE NOTE, AND ALL OTHER LOAN DOCUMENTS
SHALL BE DEEMED CONTRACTS UNDER THE LAWS OF THE STATE OF TEXAS AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF TEXAS, EXCEPT TO THE EXTENT THAT FEDERAL LAWS MAY APPLY. THIS AGREEMENT, THE
NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE
PERFORMED IN SAN ANTONIO, BEXAR COUNTY, TEXAS.

7.11     Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future Laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid and unenforceable
provision had never comprised a part of this Agreement; and remaining provisions
of this Agreement shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
from this Agreement.

7.12     Modification or Waiver. No modification or waiver of any provision of
this Agreement, the Note, or any Loan Documents shall be effective unless such
modification or waiver shall be in writing and executed by a duly authorized
officer of Lender.

7.13     Right of Setoff. Nothing in this Agreement shall be deemed a waiver of
Lender’s right of Lender’s banker’s lien or setoff.

7.14     Release. Lender will not be liable to Borrower for any claim arising
from or relating to any of the Loan Documents or any transactions contemplated
thereby except upon proof of Lender's gross negligence or willful misconduct or
willful breach of its agreements.

7.15     Waiver of DTPA. Neither the Borrower nor its Subsidiary is in a
significantly disparate bargaining position and they have both been represented
by legal counsel in this transaction. The Borrower and its Subsidiaries hereby
waive the applicability of the Texas Deceptive Trade Practices Act (other than
Section 17.555) to the transaction and any and all rights or remedies that may
be available to the Borrower or any Subsidiary in connection with this
transaction.

7.16     Counterparts, Faxes. This Agreement may be executed simultaneously in
multiple counterparts, all of which together shall constitute one and the same
instrument. If any Loan Document is transmitted by facsimile machine (“fax”), it
shall be treated for all purposes as an original document. Additionally, the
signature of any party on this document transmitted by way of fax shall be
considered for all purposes as an original document and shall have the same
binding effect as an original document.

7.17     Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.





 

 

 

CBTX, Inc.
Loan Agreement

15

 

 

--------------------------------------------------------------------------------

 



7.18     Maximum Interest Rate. No provision of this Agreement or of the Note
shall require the payment or the collection of interest in excess of the Highest
Lawful Rate. If any excess of interest in such respect is hereby provided for,
or shall be adjudicated to be so provided, in the Note or otherwise in
connection with this loan transaction, the provisions of this Section 7.18 shall
govern and prevail and Borrower shall not be obligated to pay the excess amount
of such interest or any other excess sum paid for use, forbearance, or detention
of sums loaned pursuant hereto. In the event Lender ever receives, collects, or
applies as interest any such sum, such amount which would be in excess of the
Highest Lawful Rate shall be applied as a payment and reduction of the principal
of the Loan evidenced by the Note; and, if the principal of the Note has been
paid in full, any remaining excess shall forthwith be paid to Borrower.

7.19     Assignment, Participation, or Pledge by Lender. Lender may from time to
time, without notice to Borrower (i) pledge or encumber or assign to any one or
more Persons (including, but not limited to, one or more of Lender’s affiliates,
subsidiaries, or subsidiaries of Lender’s affiliates) all of Lender’s right,
title and interest in and to this Agreement, the Loan Documents and/or
collateral, if any, securing the Loan; or (ii) sell, to any one or more Persons,
a participation or joint venture interest in all or any part of Lender’s right,
title, and interest in and to this Agreement, the Loan Documents and/or such
collateral, if any; and Borrower hereby expressly consents to any such future
transaction. Each participant or joint venturer shall be entitled to receive all
information regarding the creditworthiness of Borrower, including, without
limitation, all information required to be disclosed to a participant or joint
venturer pursuant to any Law of any Tribunal.

7.20     Patriot Act. All capitalized words and phrases and all defined terms
used in the USA Patriot Act of 2001, 107 Public Law 56 (October 26, 2001) (the
“Patriot Act”) and in other statutes and all orders, rules and regulations of
the United States government and its various executive department, agencies and
offices related to the subject matter of the Patriot Act, including, but not
limited to, Executive Order 13224 effective September 24, 2001, are hereinafter
collectively referred to as the “Patriot Rules” and are incorporated into this
Agreement. Borrower represents and warrants to Lender that neither it nor any of
its principals, shareholders, members, partners, or affiliates, as applicable,
is a person named as a Specially Designated National and Blocked Person (as
defined in Presidential Executive Order 13224) and that it is not acting,
directly or indirectly, for or on behalf of any such person. Borrower further
represents and warrants to Lender that Borrower and its principals,
shareholders, members, partners, or affiliates, as applicable, are not, directly
or indirectly, engaged in, nor facilitating, the transactions contemplated by
this Agreement on behalf of any person named as a Specially Designated National
and Blocked Person. Borrower hereby agrees to defend, indemnify and hold
harmless Lender from and against any and all claims, damages, losses, risks,
liabilities, and expenses (including reasonable attorneys' fees and costs)
arising from or related to any breach of the foregoing representations and
warranties

7.21     ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONSTITUTE THE ENTIRE AGREEMENT, UNDERSTANDING, REPRESENTATIONS AND WARRANTIES
OF THE PARTIES HERETO AND SUPERSEDE ALL PRIOR AGREEMENTS, ARRANGEMENTS AND
UNDERSTANDINGS BETWEEN THE PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN THE
PARTIES. SHOULD A CONFLICT IN ANY TERMS, CONDITIONS OR COVENANTS





 

 

 

CBTX, Inc.
Loan Agreement

16

 

 

--------------------------------------------------------------------------------

 



EXIST BETWEEN THIS AGREEMENT AND ANY OF THE LOAN DOCUMENTS, THIS AGREEMENT SHALL
BE CONTROLLING.

 





 

 

 

CBTX, Inc.
Loan Agreement

17

 

 

--------------------------------------------------------------------------------

 



IN WITNESS HEREOF, Borrower and Lender, by and through their duly authorized
officers, have caused this Agreement to be executed the day and year first above
written.

 

BORROWER:

LENDER:

 

 

CBTX, INC., a Texas corporation

FROST BANK, a Texas state bank

 

 

 

    

 

 

By:

/s/Robert R. Franklin, Jr.

 

By:

/s/ Travis Baughman

 

Robert R. Franklin, Jr., Chairman,

 

 

Travis Baughman

 

President and Chief Executive Officer

 

 

Senior Vice President

Correspondent Banking

 

 

 

 

CBTX, Inc.
Loan Agreement

18

 

 

--------------------------------------------------------------------------------